MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this
                                                                             FILED
      Memorandum Decision shall not be regarded as                       Jul 21 2017, 6:57 am
      precedent or cited before any court except for the                     CLERK
      purpose of establishing the defense of res judicata,               Indiana Supreme Court
                                                                            Court of Appeals
      collateral estoppel, or the law of the case.                            and Tax Court




      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Jennifer D. Wilson Reagan                                 Curtis T. Hill, Jr.
      Wilson & Wilson                                           Attorney General
      Greenwood, Indiana
                                                                Elizabeth M. Littlejohn
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Christopher L. McAllister,                                July 21, 2017

      Appellant-Defendant,                                      Court of Appeals Case No.
                                                                41A04-1701-CR-46
              v.                                                Appeal from the Johnson Superior
                                                                Court.
                                                                The Honorable Lance Hamner,
      State of Indiana,                                         Judge.
      Appellee-Plaintiff.                                       Trial Court Cause No.
                                                                41D03-1610-CM-1159




      Barteau, Senior Judge


                                       Statement of the Case
[1]   Christopher L. McAllister executed a plea agreement with the State and appeals

      the sentence the trial court imposed for his conviction of driving while



      Court of Appeals of Indiana | Memorandum Decision 41A04-1701-CR-46 | July 21, 2017         Page 1 of 6
      intoxicated in a manner endangering a person, a Class A misdemeanor. We

      dismiss this appeal.


                                                    Issues
[2]   McAllister raises one issue, which we restate as: whether McAllister’s sentence

      is inappropriate in light of the nature of the offense and the character of the

      offender. On cross-appeal, the State asks the Court to dismiss McAllister’s

      appeal, claiming he has waived his right to appeal his sentence.


                               Facts and Procedural History
[3]   On July 3, 2016, Deputy Reese of the Johnson County Sheriff’s Department

      was dispatched to investigate a report of a dangerous motorcyclist on Highway

      31. A concerned citizen had called 911 to say he or she saw a motorcyclist

      driving on the shoulder of the road. Reese saw the motorcyclist, later identified

      as McAllister, weaving and driving fifty-five miles per hour in a forty-five mile

      per hour zone.


[4]   Deputy Reese stopped McAllister and approached the motorcycle. The

      motorcycle’s engine was still running, so Reese asked McAllister to put the

      motorcycle on its kickstand and turn it off. Reese asked McAllister for his

      license. He could smell the odor of an alcoholic beverage on McAllister. In

      addition, McAllister’s eyes were bloodshot and glassy, and his speech was slow.

      He denied consuming alcohol, and when Reese told McAllister he could smell

      an alcoholic beverage, McAllister said he was on his way home from work.



      Court of Appeals of Indiana | Memorandum Decision 41A04-1701-CR-46 | July 21, 2017   Page 2 of 6
[5]   Deputy Reese administered three sobriety tests: the horizontal gaze nystagmus,

      the nine step walk and turn, and the one leg stand. McAllister failed all three

      tests, displaying poor manual dexterity and difficulty with balance. Next, Reese

      offered to administer a portable breath test. McAllister took the test, which

      revealed a blood alcohol content of 0.157.


[6]   Deputy Reese asked McAllister to take a certified blood test, and McAllister

      refused. Reese took McAllister to jail and held him there while seeking a search

      warrant for a blood draw. The Johnson County Circuit Court issued the search

      warrant, and Reese took McAllister to a hospital for the blood draw. The blood

      test showed a blood alcohol content of 0.15.


[7]   The State charged McAllister with operating a vehicle while intoxicated in a

      manner endangering a person, a Class A misdemeanor; operating a vehicle with

      an alcohol concentration of at least 0.15, a Class A misdemeanor; operating a

      vehicle while intoxicated, a Class C misdemeanor; and operating a vehicle with

      an alcohol concentration of less than 0.15 but more than 0.08, a Class C

      misdemeanor. The parties began negotiating a plea agreement. McAllister was

      initially released on bond, but the State moved to revoke his bond after he was

      arrested in Kentucky on a charge of operating while intoxicated.


[8]   McAllister and the State executed a plea agreement. McAllister agreed to plead

      guilty to operating a vehicle while intoxicated in a manner endangering a

      person, a Class A misdemeanor. The remaining counts would merge into the

      Class A misdemeanor. The parties agreed to an “open sentence,” meaning the


      Court of Appeals of Indiana | Memorandum Decision 41A04-1701-CR-46 | July 21, 2017   Page 3 of 6
       sentence would be left up to the court. Appellant’s App. Vol. 2, p. 13.

       McAllister wrote his initials next to each term of the agreement, including the

       following clause: “I acknowledge that I may have the right to challenge this

       agreement and the resulting conviction and sentence. By entering into this plea

       agreement I hereby waive any right to appeal the conviction and/or sentence in

       this cause by direct appeal so long as the Judge sentences me within the terms

       of my plea agreement.” Id. at 12.


[9]    The trial court held a guilty plea hearing, during which it considered the State’s

       motion to revoke bond. The court read through the plea agreement with

       McAllister, and McAllister acknowledged that he had read, understood, and

       signed the agreement. McAllister conceded he had no grounds to contest the

       bond revocation and suggested that he be sentenced that day. The court

       accepted the plea agreement but declined to sentence McAllister at that time,

       scheduling the sentencing hearing for a later date.


[10]   At the sentencing hearing, the court sentenced McAllister to a year in jail, the

       maximum possible sentence. In addition, the court suspended his driver’s

       license for two years. Finally, the court advised McAllister of his right to

       appeal and appointed counsel to represent him. This appeal followed.


                                    Discussion and Decision
[11]   We first address the State’s cross-appeal claim because waiver of the right to

       appeal, if established, will dispose of the case. The State argues McAllister

       waived his right to appeal pursuant to the parties’ plea agreement. The validity

       Court of Appeals of Indiana | Memorandum Decision 41A04-1701-CR-46 | July 21, 2017   Page 4 of 6
       and interpretation of a plea agreement is a question of law. We evaluate

       questions of law under a de novo standard and owe no deference to the trial

       court’s determinations. Bowling v. State, 960 N.E.2d 837, 841 (Ind. Ct. App.

       2012), trans. denied.


[12]   A defendant may waive the right to appellate review of a sentence as part of a

       written plea agreement. Creech v. State, 887 N.E.2d 73, 75 (Ind. 2008). The

       waiver must be made knowingly and voluntarily. Bowling, 960 N.E.2d at 841.


[13]   In Creech, the appellant executed a plea agreement in which sentencing was left

       to the discretion of the trial judge, subject to a cap of six years executed. The

       agreement further provided, “I hereby waive my right to appeal my sentence so

       long as the Judge sentences me within the terms of my plea agreement.” 887
N.E.2d at 74. The court imposed a six-year sentence.


[14]   On appeal, Creech sought to challenge the appropriateness of his sentence. The

       Indiana Supreme Court concluded the “express language” of the plea

       agreement established waiver of Creech’s right to appeal the sentence. Id. at 76.

       Further, although the trial judge erroneously advised Creech at the end of the

       sentencing hearing that he had a right to appeal, the Court concluded the

       advisement did not make a difference because “Creech had already pled guilty

       and received the benefit of his bargain.” Id. at 77.


[15]   In the current case, the waiver clause in the parties’ plea agreement closely

       tracks the waiver clause in Creech. Further, as in Creech, the trial court’s

       mistaken advisement that McAllister had the right to an appeal occurred after

       Court of Appeals of Indiana | Memorandum Decision 41A04-1701-CR-46 | July 21, 2017   Page 5 of 6
       McAllister had pleaded guilty and had received the benefit of his bargain. We

       conclude McAllister has waived his right to appeal his sentence and grant the

       State’s request for dismissal of the appeal. See Starcher v. State, 66 N.E.3d 621,

       623 (Ind. Ct. App. 2016) (enforcing written waiver of right to appeal sentence

       despite trial court’s erroneous advisement at sentencing that defendant had a

       right to appeal), trans. denied.


                                                Conclusion
[16]   For the reasons stated above, we dismiss this appeal.


[17]   Appeal dismissed.


       Bailey, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 41A04-1701-CR-46 | July 21, 2017   Page 6 of 6